Case 1:20-cv-02761-AT Document 17-3 Filed 05/08/20 Page 1 of 3




 EXHIBIT C
         Case 1:20-cv-02761-AT Document 17-3 Filed 05/08/20 Page 2 of 3

[Type here]


                                                                              March 26, 2020
SENT VIA EMAIL

Stephanie Krent
Knight First Amendment Institute
475 Riverside Drive, Suite 302
New York, New York 10115
Stephanie.Krent@KnightColumbia.org

Dear Ms. Krent:

This letter is in response to your Centers for Disease Control and Prevention and Agency for
Toxic Substances and Disease Registry (CDC/ATSDR) Freedom of Information Act (FOIA)
request of March 19, 2020, assigned #20-00979-FOIA, for “copies of policies issued by the
Centers for Disease Control and Prevention (‘CDC’) governing the circumstances in which CDC
employees may communication with members of the press and the public.”

Specifically, you request the following information:

       1. Any records relating to policies or procedures governing public communications by
          CDC employees or contractors about the coronavirus;

       2. Any records relating to policies or procedures for the coordination of communications
          strategy between the CDC (or its employees) and the Coronavirus Task Force led by Vice
          President Pence;

       3. Emails sent by CDC Public Affairs Officer Jeffrey Lancashire on or around
          August 31, 2017, that contain instructions for employees regarding communications with
          members of the news media or the public;14
           [14 One such email reportedly instructs employees that ‘effective immediately
           and until further notice, any and all correspondence with any member of the news
           media, regardless of the nature of the inquiry, must be cleared through CDC’s Atlanta
           Communications Office.’ Id.]
       4. The CDC’s policies on employee communications with news media and the public in
          effect from January 2017 to present; and

       5. Any directives or guidance related to the policies on employee communications with
          news media and the public in effect from January 2017 to the present.

       In light of the urgent public interest in information from the CDC
       regarding the novel coronavirus, we ask that you prioritize and produce on a rolling
       basis records responsive to the first two items of the request.
           Case 1:20-cv-02761-AT Document 17-3 Filed 05/08/20 Page 3 of 3

 Page 2 – Stephanie Krent


This letter is to notify you that your request is overly broad and to seek your clarification regarding the
subject matter of the records you seek for items 1 and 2. The FOIA allows the public to request access
to "reasonably described" existing agency records (subject to any applicable FOIA exemptions to
disclosure). This means you must describe the category of records you are seeking or the actual
document(s), and provide sufficient details to permit a search with reasonable effort, utilizing existing
indices and search tools.

CDC employs over 15, 000 employees. For items #1 and #2, you ask for “any records”. Without
specifying an office(s) and/or names of persons would require a wide search which the agency cannot
accomplish with reasonable effort. Moreover, the use of the “coronavirus” term for the current
pandemic has become universal.

To assist the agency to conduct a reasonable search for items #1 and #2, please provide our office with
additional information, such as: names and email addresses of persons within the agency in whose
records you seek; a date range for records; recommended non-universal coronavirus pandemic search
terms; office(s) likely to have records requested; and/or, the precise document you seek.

For items #3-5, we will continue processing this portion of your request.

At this time, your request has been placed on hold until we receive the information requested. If you
have any questions regarding your request, please contact Leigh Davidi at 770-488-6298.

If we do not receive a response from you by Thursday, April 23, 2020, we will consider your
request withdrawn and it will be closed.


                                                  Sincerely,




                                                  Roger Andoh
                                                  CDC/ATSDR FOIA Officer
                                                  Office of the Chief Operating Officer
                                                  Phone: (770) 488-6399
                                                  Fax: (404) 235-1852

 20-00979-FOIA
